DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed 11/29/2021 have been entered. Claim 27 has been amended. Claims 1-26, 30, 32-33 and 35-54 have been canceled. Claims 27-29, 31 and 34 are allowable in the application. 

Response to Arguments
Applicant’s arguments filled 11/29/2021 have been considered but they are persuasive.
Please note: Regarding Drawings /Specification Objections/Amendments (filled on 05/14/2018): the examiner still requested the drawing and specification amendment, filled 05/14/2018, not to be entered, because they invoke 112a new-matter. The specification is not supporting the above mentioned new matter, board decision, P. 6-7, dated 03/02/2021.
Please note: However, Lee (US 20150124876 A1, Fig. 6) teaches all the limitations of claim 27, it is not consider a proper prior-art under pre-AIA  102 rules.

Allowable Subject Matter
Claims 27-29, 31 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 27:
The closest prior art, Oh et al. (WO2007046644A1), in view of Saxena et al. (US 20130003856), does not teach wherein, when a size of the current block corresponds to 4x4, and a color component of the current block being a luma component, the inverse-transform is performed by using DST in horizontal 
None of the prior art teach or fairly suggest the above mentioned specific limitations in combination with the other limitation of Claim(s) 27. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 28-29, 31 and 34 include the above-described allowable subject matter for being dependent on independent Claim(s) 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419